20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 1 of 27




                         IN THE UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION


      In re:                                                             Chapter 11

      WC TEAKWOOD PLAZA, LLC,1                                           Case No. 20-11104-tmd

                                      Debtor.


      WC TEAKWOOD PLAZA, LLC,                                            Adv. Pro. No. 20-01061-tmd

                                       Plaintiff,

               v.

      8201 BURNET, LP, HARDEMAN FAMILY JOINT
      VENTURE LTD., HFJV GP, LLC, DORSEY BRYAN
      HARDEMAN, WILLIAM HARDEMAN, JUSTIN
      BAYNE and MARK RILEY,

                                      Defendants.


                                     FIRST AMENDED COMPLAINT

               Plaintiff WC Teakwood Plaza, LLC (“WC Teakwood”), by its undersigned counsel,

  Fishman Jackson Ronquillo PLLC, as its First Amended Complaint against Defendants 8201

  Burnet, LP (“Anonymous Teakwood Lender”), Hardeman Family Joint Venture, Ltd. (the

  “Hardeman Family JV”), HFJV GP, LLC (the “Hardeman Family GP”), Dorsey Bryan Hardeman

  (“Hardeman”), William Hardeman (“William,” and together, with Hardeman, the Hardeman

  Family JV, the Hardeman Family GP, the “Hardeman Family Defendants”), Justin Bayne

  (“Bayne”) and Mark Riley (“Riley”) hereby allege as follows:



  1
         The Debtor in this Chapter 11 case and the last four numbers of its federal tax identification number is WC
  Teakwood Plaza, LLC (0420).


                                                          1
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 2 of 27




                                   NATURE OF THIS ACTION

          1.     This action arises out of an evolving, complex, fraudulent and predatory lending

  scheme orchestrated by Hardeman Family Defendants with the substantial assistance of the

  Anonymous Teakwood Lender and other Anonymous Lenders (defined below) , Bayne, and Riley

  (collectively, with the Anonymous Lenders Group, the “Hardeman Co-Conspirators”), to defraud

  WC Teakwood, three affiliated debtors in bankruptcy proceedings currently pending before this

  Court, WC 4811 South Congress, LLC (“WC 4811”), WC 4th and Colorado, LP (“WC Colorado”)

  and WC Custer Creek Center Property, LLC (“WC Custer,” and collectively, with WC Teakwood,

  WC 4811 and WC Colorado, the “WC Debtors”) and four of their non-debtor affiliates (the “WC

  Non-Debtors”) out of their substantial equity in eight valuable real properties in Austin, San

  Antonio and Plano, Texas (the “Targeted Portfolio”) for the benefit of the Hardeman Family

  Defendants, to intentionally interfere with the WC Non-Debtors efforts to pay off their mortgage

  debt, and to intentionally interfere with the WC Debtors’ ability to reorganize in the proceedings.

          2.     The Targeted Portfolio is valued at approximately $200 million. By contrast, the

  mortgage debt encumbering the Targeted Portfolio that was purchased by Anonymous Teakwood

  Lender and seven of its affiliated “anonymous” lender entities (collectively, the “Anonymous

  Lenders”) at the behest of the Hardeman Family Defendants amounts to approximately $43

  million. The WC Debtors and the WC Non-Debtors therefore have more than $150 million in

  equity in the Targeted Portfolio over the balances of Anonymous Lenders’ loans.

          3.     In early 2020, Hardeman, Bayne and Riley began contacting the mortgage lenders

  to the WC Debtors, the WC Non-Debtors and their affiliates, falsely claiming they were in dire

  straits and on the brink of financial ruin, intending to create confusion, concern and antagonism

  among the WC Debtors and the WC Non-Debtors’ lending relationships, to pressure the



                                                   2
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 3 of 27




  predecessor lenders to sell their loans to the Anonymous Lenders to avoid imminent risk of loss.

          4.     As to the four mortgage lenders whose loans were secured by the Targeted

  Portfolio, Hardeman, Bayne and Riley’s fraudulent efforts were ultimately successful. Thereafter,

  between mid-April and early September 2020, they executed their scheme by forming the

  Anonymous Lenders, shell entities with multiple layers of anonymous ownership, having no

  discernible connection to the Hardeman Family Defendants but that, upon information and belief,

  are ultimately owned and/or controlled by them or their affiliates, in order to acquire the Targeted

  Portfolio.   Through Riley, Bayne and counsel to the Anonymous Lenders, Bracewell LLP

  (“Bracewell”), the Anonymous Lenders went to great lengths to attempt to conceal the identities

  of their principals from the WC Debtors and obfuscate the Hardeman Family Defendants’ and

  Hardeman Co-Conspirators’ intentions with regard to the Targeted Portfolio.

          5.     Upon information and belief, Riley, Bayne, and Hardeman interfered with the WC

  Debtors and WC Non-Debtors’ existing contractual relationships with their predecessor lenders

  by using false information to induce them to sell their loans, and allowed the Anonymous Lenders

  to purchase those loans, after which the Anonymous Lenders immediately exercised their remedies

  in furtherance of their scheme to foreclose on the Targeted Portfolio through rigged non-judicial

  foreclosure sales.

          6.     Riley, Bayne and Hardeman’s original scheme involved conducting sham

  foreclosure auctions on the courthouse steps and discouraging arm’s length bidders from making

  competing offers, facilitating the Anonymous Lenders’ acquisition of the Targeted Portfolio via

  “credit bidding.” To deter interested parties from bidding on the Targeted Portfolio, Riley or his

  agents intended to speak with those parties in advance of the auction and to ask them not to bid in

  exchange for an opportunity to buy the properties from the Anonymous Lenders after the



                                                   3
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 4 of 27




  Anonymous Lenders took ownership. Hardeman, Bayne and Riley’s plan assured a “win-win” for

  the Anonymous Lenders and the bidders, at the expense of the WC Debtors’ equity, as the

  Anonymous Lenders would either own the Targeted Portfolio or sell them to a bidder and keep the

  sale proceeds above the debt for themselves, rather than distributing the proceeds above the debt

  to the WC Debtors and the WC Non-Debtors.

          7.    Immediately after purchasing the WC Debtors’ mortgages, Riley, Bayne and the

  Anonymous Lenders began acting as the owners of the Targeted Portfolio. By way of example,

  Riley and Bayne interfered with the WC Debtors and the WC Non-Debtors’ leases by

  communicating directly with the tenants of the properties at in-person meetings, via email and

  even by Facebook message regarding issues such as lease terms, COVID-19 related rent

  accommodations and the WC Debtors’ operations. Further, Riley, Bane and the Anonymous

  Lenders also began contacting property-level vendors, instructing them to communicate with Riley

  rather than the personnel designated by the WC Debtors/WC Non-Debtors for such purposes and

  attempting to arrange for work to be completed at the properties without any notice, coordination

  or communication with the WC Debtors/WC Non-Debtors. Incredibly, Riley went as far as to

  contact city agencies about the properties directly. Riley, Bayne and Anonymous Lenders’

  interference with the WC Debtors’ tenant leases and property-level vendor contracts caused

  significant confusion among tenants, vendors and others, resulting in damage to the WC Debtors,

  including the non-payment and/or withholding of tenant rents.

          8.    While Riley and Bayne were hard at work interfering with the WC Debtors’

  operations in an attempt to wrongfully exercise control over the Targeted Portfolio and create

  market confusion, Hardeman was busy creating fear and chaos among brokers and financing

  sources by spreading false information and by encouraging a real estate broker to market one of



                                                 4
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 5 of 27




  the WC Debtors’ properties for sale without authorization by falsely claiming that Hardeman was

  the owner of the property.

          9.       Riley also advanced false narratives through statements to the media, attempting to

  cloud the business and affairs of the WC Debtors and their principal. For example, in a November

  6, 2020 article in the Houston Chronicle, Riley made inappropriate and disparaging comments

  about one of the WC Debtors and its principal, characterizing bidders at a non-judicial foreclosure

  sale were “a traveling circus and a freak show . . . people that look like they got paid $25 and a

  sandwich to come to hang out.”2 Most egregiously, Riley readily admitted that he attempted

  discourage and intimidate potential bidders, boasting to the press that he had “ask[ed] bidders to

  fill out a form assessing their qualifications to buy before entering the auction area.” 3 Riley’s

  statements to the press mirror the actions that Hardeman indicated to the market that the

  Anonymous Lenders would take to chill the foreclosure auction bidding.

          10.      After the WC Debtors filed for Chapter 11 protection, however, the Hardeman Co-

  Conspirators were forced to adjust their strategy to divest the WC Debtors of their equity in the

  Targeted Portfolio. They began to project a narrative to the marketplace that not only will any

  bankruptcy sale of the four properties owned by the WC Debtors (the “Targeted Debtor

  Properties”) will be hopelessly rigged in favor of the Anonymous Lenders through an insider

  receivership appointment, but they allege that this Court is aware of and on board with the

  scheme.

          11.      This, of course, has dramatically chilled the market for the Targeted Portfolio, as




  2
           Goldenstein, Taylor, Court records depict how investor Nate Paul wielded AG Ken Paxton legal opinion,
  Houston Chronicle, Nov. 6, 2020 available at https://www.houstonchronicle.com/politics/texas/article/Court-
  records-depict-how-investor-Nate-Paul-15708918.php (last visited Nov. 23, 2020).
  3
          Id.

                                                         5
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 6 of 27




  real estate owners, developers and investors are highly unlikely to expend the considerable time

  and resources necessary to formulate a proper bid for a multi-million-dollar real estate asset only

  to have it rejected in favor of a credit bid by an insider secured lender.

          12.    In furtherance of their conspiracy, the Hardeman Co-Conspirators have disparaged

  the WC Debtors and their principal in the marketplace, to dissuade lenders, investors, and

  prospective purchasers from offering the WC Debtors alternative financing or any opportunity to

  reorganize of any of the Targeted Properties.

          13.    Incredibly, Hardeman has even resorted to overt threats and harassment of a high-

  ranking government official, to discourage him from investigating Hardeman and his affiliates’

  efforts to defraud the owners of the Targeted Portfolio. On the evening of October 11, 2020,

  Hardeman sent a text message to Attorney General Ken Paxton with a picture of a dead animal

  that had recently been shot, accompanied by the text message “stay the hell away from Nate Paul.”

          14.    Accordingly, by this Amended Complaint, WC Teakwood asserts claims against

  Anonymous Teakwood Lender, the Hardeman Family Defendants, Bayne and Riley for: (a) civil

  conspiracy; (b) tortious interference with prospective contractual relations; (c) business

  disparagement/defamation per se; and (d) equitable subordination pursuant to 11 U.S.C. § 510(c).

                                            THE PARTIES

          15.    Plaintiff WC Teakwood is a Delaware limited liability company authorized to do

  business in Texas, having a principal place of business at 814 Lavaca Street, Austin, Texas. WC

  Teakwood is the Debtor-in-Possession in the above-captioned bankruptcy proceeding.

          16.    Defendant Anonymous Teakwood Lender is a recently formed Delaware limited

  partnership newly authorized to do business in Texas, having a principal place of business at 500

  W. 2nd Street, Suite 1900, Austin, Texas. On August 21, 2020, Anonymous Teakwood Lender



                                                    6
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 7 of 27




  acquired the mortgage loan (the “Teakwood Loan”) encumbering WC Teakwood’s valuable real

  property located at 8201 Burnet Road, Austin, Texas (the “Teakwood Property”).

          17.   Defendant Hardeman Family JV is a Texas limited partnership having a principal

  place of business at 6757 Airport Boulevard, Austin, Texas. Upon information and belief, the

  Hardeman Family JV provided funding to some or all of the Anonymous Lender Defendants for

  the purchase of the mortgage debt securing the Targeted Portfolio. Upon information and belief,

  Hardeman Family GP is the general partner of the Hardeman Family JV and its limited partners

  and co-member-managers are Hardeman’s three children, non-parties William Bryan Hardeman,

  Joy Hardeman and Jennifer Hardeman.

          18.   Defendant Hardeman Family GP is a Texas limited liability company having a

  principal place of business at 6757 Airport Boulevard, Austin, Texas. Upon information and

  belief, Bryan Hardeman and William Hardeman are managers of Hardeman Family GP, the

  general partner of the Hardeman Family JV.

          19.   Defendant Bryan Hardeman is a natural person residing in Austin, Texas. Upon

  information and belief, by virtue of his position as a co- member-manager of the Hardeman Family

  GP, Hardeman controls the Hardeman Family JV. Therefore, upon information and belief, by

  virtue of the Hardeman Family JV’s 100% ownership interest in some or all of the Anonymous

  Lender Defendants and by his own admission under oath, Hardeman controls the Anonymous

  Lender Defendants, including Anonymous Teakwood Lender.

          20.   Defendant William Hardeman is a natural person residing in Austin, Texas. Upon

  information and belief, by virtue of his position as a co- member-manager of the Hardeman Family

  GP, Hardeman controls the Hardeman Family JV. Therefore, upon information and belief, by

  virtue of the Hardeman Family JV’s 100% ownership interest in in some or all of the Anonymous



                                                 7
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 8 of 27




  Lender Defendants and by Bryan Hardeman’s admissions under oath, Hardeman controls the

  Anonymous Lender Defendants, including Anonymous Teakwood Lender.

          21.    Defendant Bayne is a natural person residing in Austin, Texas. Upon information

  and belief, Bayne is President and a managing partner or a managing member of each of the

  Anonymous Lender Defendants, including Anonymous Teakwood Lender.

          22.    Defendant Riley is a natural person residing in Houston, Texas. Upon information

  and belief, Riley serves as general counsel and substitute trustee responsible for foreclosure sales

  for each of the Anonymous Lender Defendants. He is also the uncle of Defendant Bayne.

                                   JURISDICTION AND VENUE

          23.    This Court has original subject-matter jurisdiction over this action under 28 U.S.C.

  §§ 1334(b) and 157 because: (a) WC Teakwood’s Fourth Claim is a “core proceeding” under 28

  U.S.C. § 157 (b)(2)(B); and (b) WC Teakwood’s First through Third Claims are “related to” its

  bankruptcy proceeding in that, among other things, (a) the allegations herein involve a civil

  conspiracy among the Hardeman Co-Conspirators undertaken for the purpose of interfering with

  the business and affairs of WC Teakwood and gaining an unfair advantage in the bankruptcy

  proceeding and WC Teakwood’s efforts to reorganize; and (b) a judgment in WC Teakwood’s

  favor in this action may affect its rights and obligations in the bankruptcy proceedings. This action

  therefore contains both core and non-core matters. Pursuant to Rule 7008(a) of the Federal Rules

  of Bankruptcy Procedure, WC Teakwood consents to entry of a final order or judgment by this

  Court as to its First through Third Claims.

          24.    This Court has personal jurisdiction over the Hardeman Co-Conspirators under

  Rule 7004 of the Federal Rules of Bankruptcy Procedure and Rule 4 of the Federal Rules of Civil

  Procedure because the Hardeman Co-Conspirators are residents of Texas and/or are registered to



                                                   8
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 9 of 27




  do business in Texas and/or they committed one or more tortious acts in Texas. Further, certain

  of WC Teakwood’s claims herein were previously asserted in an action entitled WC Teakwood

  Plaza, LLC, et al v. 8201 Burnet, LP, et al., Cause No. D-1-GN-20-004508 (the “Teakwood State

  Court Action”) originally filed by WC Teakwood in the 261st Judicial District Court of Travis

  County. By Notice of Removal dated October 9, 2020, Anonymous Teakwood Lender removed

  the Teakwood State Court Action to this Court. See Adv. Pro. Dkt. No. 1..

          25.    Venue is proper in this district pursuant to 28 U.S.C. § 1408(b) because this action

  is related to WC Teakwood’s bankruptcy proceeding pending before this Court.

                              FACTS COMMON TO ALL CLAIMS

  A.      Anonymous Lender Defendants Acquire the
          Mortgage Loans Encumbering the Targeted Debtor Properties

          i.     Anonymous Colorado Lender Acquires the Colorado Loan

          26.    The Colorado Property is located on the corner of 4th and Colorado Streets in the

  heart of Austin’s Warehouse District. It is a prime destination during Austin’s many festivals and

  events, including the Formula One Grand Prix, SXSW and Austin City Limits, featuring high-end

  restaurants Capital Grille, RA Sushi and The Market & Tap Room.

          27.    The Colorado Property was originally encumbered by a mortgage loan from

  Independent Bank (“Independent”) in the principal amount of $8,000,000 million (the “Colorado

  Loan”).

          28.    Upon information and belief, in the early Spring of 2020, Hardeman, Bayne and

  Riley approached Independent about selling the Colorado Loan to the Anonymous Lender

  Defendants. Upon information and belief, to induce Independent to agree to their proposal,

  Hardeman, Bayne and Riley falsely claimed that WC Colorado was in severe financial distress.

  This narrative, of course, had no basis in realty, as none of them had any relationship with WC


                                                  9
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 10 of
                                        27



  Colorado or insight into its business or affairs.

          29.      Nevertheless, Hardeman, Bayne and Riley’s efforts were ultimately successful, and

  Independent agreed to sell the Colorado Loan. Thereafter, Hardeman, Bayne and Riley conspired

  to form Anonymous Colorado Lender, an entity having no discernible connection to the Hardeman

  Family Defendants but that, upon information and belief, is ultimately owned and/or controlled by

  them or their affiliates, in order to ultimately acquire the Colorado Property.

          30.      On May 1, 2020, Anonymous Colorado Lender acquired the Colorado Loan.

          31.      Upon information and belief, Hardeman, Bayne and Riley purposefully structured

  Anonymous Colorado Lender with layers of shell entity ownership in order to conceal the

  Hardeman Family Defendants’ connection to Anonymous Colorado Lender from WC Colorado.

  Indeed, this Court is all too familiar with the lengths to which he Anonymous Lenders will go to

  prevent the WC Debtors from learning the identities of their new lenders. See, e.g., In re WC 4th

  and Colorado, LP, Case No. 20-10-811-tmd, Dkt. No. 22.

          32.      In fact, prior to WC Colorado’s chapter 11 filing, Anonymous Colorado Lender

  went as far as to file a lawsuit against WC Colorado in the 261st Judicial District Court of Travis

  County seeking a declaratory judgment that Anonymous Colorado Lender could exercise its

  remedies under the Colorado loan documents without disclosing the identities of its principals or

  the underlying transactional documents by which it acquired the Colorado Loan.

          33.      Anonymous Colorado Lender also sought the appointment of a specific receiver –

  Gregory Milligan (“Milligan”) – to assume control over Colorado Property pending foreclosure 4.

  However, the Colorado Debtor had filed for Chapter 11 protection so Anonymous Colorado


  4
           At the time of Colorado Lender’s application for receiver Milligan, Milligan was involved in state court
  proceedings for affiliates of WC Teakwood, and in which he is represented by Stephen Lemmon and Rhonda Mates
  of Streusand, Landon, Ozburn & Lemmon, LLP. This disclosure was not made by Milligan or Anonymous Colorado
  Lender.

                                                         10
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 11 of
                                        27



  Lender’s receiver motion was not heard.

          ii.   Anonymous 4811 Lender and Anonymous
                Teakwood Lender Acquire the 4811 and Teakwood Loans

          34.   The 4811 Property consists of a 14.9-acre mixed-use development site located in

  Austin’s South Congress neighborhood that is currently improved with five mixed-use buildings

  and a small mobile home community. It was originally encumbered by a mortgage loan from

  Bancorpsouth Bank (“Bancorp”) in the principal amount of $4,745,000 (the “4811 Loan”).

          35.   The Teakwood Property consists of a 48,440 square-foot shopping center located

  at the intersection of Burnet Road and Steck Avenue in North Central Austin. It was originally

  encumbered by a mortgage loan from Bancorp in the principal amount of $7,600,000 (the

  “Teakwood Loan”).

          36.   Upon information and belief, in the Spring of 2020, Hardeman, Bayne and Riley

  approached Bancorp regarding a potential sale of the 4811 and Teakwood Loans. Similar to their

  strategy to acquire the Colorado Loan, Hardeman, Bayne and Riley advanced false narratives about

  WC 4811 and WC Teakwood’s purportedly dire financial condition to create fear and confusion

  with Bancorp and to induce it to sell the 4811 and Teakwood Loans.

          37.   Bancorp ultimately relented agreed to sell the 4811 and Teakwood Loans.

  Hardeman, Bayne and Riley thereafter formed Anonymous 4811 Lender and Anonymous

  Teakwood Lender, entities having no discernible connection to the Hardeman Family Defendants

  but that, upon information and belief, are ultimately owned and/or controlled by them or their

  affiliates, in order to acquire the 4811 and Teakwood Loans.

          38.   Upon information and belief, Hardeman, Bayne and Riley purposefully structured

  Anonymous 4811 Lender and Anonymous Teakwood Lender with layers of shell entity ownership

  in order to conceal the Hardeman Family Defendants’ interest in and/or control over them from


                                                 11
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 12 of
                                        27



  WC 4811 and WC Teakwood.

          39.      This is consistent with Hardeman’s evasive testimony at his Rule 2004 examination

  during which he both denied he had any interest in Anonymous 4811 Lender or the 4811 Loan but

  conceded both that he is a control person for the Hardeman Family JV, which owns 100% of the

  membership interests in Anonymous 4811 Lender and that he instructed the tenants at the 4811

  Property to remit rental payments to his office going forward:

              Q. And do you have any type of ownership interest in 4811?
              A. No. 5
                                            *       *      *
              Q. And were you interested in buying this yourself or for a group or how were
          you . . .
              A. Well, I’ve already stated, I don’t own any part of it.6
                                            *       *      *
              Q. Who bought the note?
              A. Well, the Hardeman family partnership did.
              Q.· So who is 4811 SOCO, LP, that's S-O-C-O – 4811 S-O-C-O, LP? 7
              A.· Well, that’s who bought the 4811 loan from BancorpSouth.
              Q.··But didn’t you just tell me the Hardeman family partnership did?
              A. ·That’s correct.· That’s who owns the note that -- well, 4811 -- what did you
          say, SOCO?
              Q.··Yes, sir.
              A.· That’s who bought the note from BancorpSouth.8
                                            *       *      *
              Q.··So Hardeman Family JV, Limited, owns all of the interests that is
          outstanding for 4811 SOCO Limited Partnership?
              A.· Correct.9
                                            *       *      *
              A. I guess, you – first you write them a registered letter saying send your rent
          here.
              Q.· And where would “here” be?


  5
          See In re: WC 4811 South Congress, LLC, Case No. 20-11105-tmd, Dkt. No. 17-7, 8:25-9:2.
  6
          Id., at 11:14-17.
  7
          Id., at 23:16-24.

  8
          See In re: WC 4811 South Congress, LLC, Case No. 20-11105-tmd, Dkt. No. 17-7, 23:16-25.
  9
          Id., at 24:11-16.


                                                       12
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 13 of
                                        27



                  A.· Well, probably my office.10

           iii.      Anonymous Custer Lender Acquires the Custer Loan

           40.       The Custer Property consists of a 78,705 square foot neighborhood retail shopping

  center located at the southeast corner of Spring Creek Parkway and Custer Road in the heart of

  Plano, Texas. The center is anchored by a local grocery store and features a Walgreens and several

  popular restaurants.

           41.       The Custer Property was originally encumbered by a mortgage loan from Amplify

  Credit Union (“Amplify”) in the principal amount of $6,540,000 (the “Custer Loan”).

           42.       Upon information and belief, in the early Spring of 2020, Hardeman, Bayne and

  Riley approached Amplify to sell the Custer Loan along with two mortgage loans encumbering

  properties owned by the WC Non-Debtors. Upon information and belief, to induce Amplify to

  agree to a sale, Hardeman, Bayne and Riley characterized WC Custer and the two WC Non-

  Debtors as on the brink of financial ruin to breed antagonism and confusion in WC Custer’s lending

  relationship with Amplify to encourage it sell the three mortgage loans.

           43.       Hardeman, Bayne and Riley ultimately persuaded Amplify to sell the three

  mortgage loans, including the Custer Loan11. Thereafter, Hardeman, Bayne and Riley formed

  Anonymous Custer Lender and two other “anonymous” lender affiliates, entities having no

  discernible connection to the Hardeman Family Defendants but that, upon information and belief,

  are ultimately owned and/or controlled by them or their affiliates, in order to acquire the three

  loans.

           44.       On September 9, 2020, Anonymous Custer Lender acquired the Custer Loan.


  10
           Id., at 56:6-10.
  11
          Amplify was represented by Streusand, Landon, Ozburn & Lemmon, LLP at the time of the loan sale, the
  same firm representing Milligan.

                                                      13
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 14 of
                                        27



  A.      Anonymous Teakwood Lender Insists on Proceeding with a Prohibited Non-Judicial
          Foreclosure Sale of the Teakwood Property in Violation of Government Emergency
          Orders, Forcing WC Teakwood to Seek Emergency Injunctive Relief

          45.    Only days after WC Teakwood informed Bancorp that it believed that emergency

  orders related to COVID-19 prevented a public non-judicial foreclosure sale from being conducted

  in accordance with statute, on August 24, 2020, Bancorp informed WC Teakwood that it had sold

  the Teakwood Loan to Anonymous Teakwood Lender.

          46.    Not for one second did Anonymous Teakwood Lender have any interest in being a

  lender to WC Teakwood; rather, it purchased the Teakwood Loan fully intending to proceed with

  a non-judicial foreclosure sale previously scheduled on September 1, 2020, ten days after

  Anonymous Teakwood Lender acquired the Teakwood Loan.

          47.    On August 25, 2020, WC Teakwood received correspondence from Bracewell

  indicating that the September 1, 2020 sales would go forward as scheduled.

          48.    WC Teakwood objected to proceeding with the sale, noting that Governor Abbot

  had issued Executive Order GA-28 prohibiting gatherings in excess of 10 people absent approval

  from the Mayor of the city where the gathering is scheduled to take place. 12 It is undisputed that

  Anonymous Teakwood Lender had not obtained Mayor Adler’s approval to hold a public

  foreclosure sale in Austin on September 1, 2020.

          49.    Anonymous Teakwood Lender nevertheless insisted that the sales go forward.

          50.    WC Teakwood therefore had no choice but to commence the Teakwood State Court

  Action on August 31, 2020 and file an emergency application seeking a temporary restraining



  12
          See Executive Order GA-28, available at: https://gov.texas.gov/uploads/files/press/EO-GA-
  28_targeted_response_to_reopening_COVID-19.pdf (last visited Nov. 23, 2020).




                                                  14
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 15 of
                                        27



  order to enjoin Anonymous Teakwood Lender from proceeding with the illegal foreclosure sales.

          51.    On August 31, 2020, the District Court issued Orders in the Teakwood State Court

  Action granting WC Teakwood’s application for a temporary restraining orders in its entirety. See

  Adv. Pro. Dkt. No. 1, pp. 92-96.

  B.      The Hardeman Family Defendants Instruct Their Real Estate Broker
          to Market the 4811 Property for Sale, Resulting in the Widespread
          Dissemination of False and Misleading Marketing Materials

          52.    On or about September 8, 2020, the WC Debtors learned that NewQuest Properties

  (“NewQuest”), a commercial brokerage firm, was marketing the 4811 Property without WC

  4811’s authorization or consent. Among other evidence, the WC Debtors obtained a copy of an

  email marketing blast sent by NewQuest to a large number of real estate owners and investors and

  other real estate brokers (the “NewQuest False Marketing Blast”).

          53.     WC Debtor was shocked by the NewQuest False Marketing Blast as it had never

  communicated with NewQuest regarding the 4811 Property let alone authorized it to market the

  property for sale to the public.

          54.    Incredibly, the NewQuest False Marketing Blast incorrectly identified Hardeman

  as the owner of the 4811 Property. The NewQuest False Marketing Blast caused significant

  confusion in the marketplace, prompting a number of recipients to reply inquiring as to the status

  and ownership of the 4811 Property.

          55.    During the 4811 State Court Action, NewQuest advised counsel to WC 4811 that

  Hardeman had instructed real estate broker Jack Weiss to market the 4811 Property for sale and

  that NewQuest had circulated the NewQuest False Marketing Blast at Mr. Weiss’s direction.

          56.    Accordingly, WC 4811 served Hardeman with a subpoena in the 4811 State Court

  Action demanding that he appear for deposition and produce documents relating to the 4811



                                                 15
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 16 of
                                        27



  Property. Hardeman’s counsel initially objected to the time and place of the deposition but

  ultimately agreed to produce Hardeman for a deposition on Monday, October 12, 2020.

          57.      On Friday, October 9, 2020, Anonymous 4811 Lender removed the 4811 State

  Court Action to this Court. On October 10, 2020, Hardeman’s counsel informed counsel to WC

  4811 that, based on the removal of the 4811 State Court Action, Hardeman did not intend to

  comply with WC 4811’s subpoena and would not appear for a deposition on October 12, 2020 in

  accordance with the agreement between counsel. WC 4811 was therefore forced to file an

  Emergency Motion for Status Conference, asking the Court to compel Hardeman to appear for the

  deposition. See Adv. Pro. No. 20-1060-tmd, Dkt. No. 2.

          58.      Although one would expect a lender to share WC 4811’s concern over a purportedly

  unauthorized third-party’s widespread communication of misinformation concerning the

  ownership and status of its collateral, Anonymous 4811 Lender objected to WC 4811’s efforts to

  enforce its subpoena on the basis that WC 4811 purportedly had failed to show that Hardeman’s

  deposition was “relevant to any party’s claim or defense” or that it was “proportional to the needs

  of the case.” See Adv. Pro. No. 20-1060-tmd, Dkt. No. 2.

          59.      At a status conference on October 13, 2020, the Court dismissed Anonymous 4811

  Lender’s objection to Hardeman’s deposition:

          And then I saw Exhibit A and I wasn’t very happy with Exhibit A. This lender has
          made some pretty serious accusations about Mr. Paul. I don't see how you have any
          standing to say those things when Exhibit A happened. And to say, oops, well we
          sent an email and we said it was a mistake and we’re real sorry, well that doesn’t
          cut it. That’s terrible. And Mr. Dodson, your client is on notice. If anything like
          Exhibit A happens again, there will be sanctions in an amount that I deem the
          minimal amount necessary to make sure it doesn’t happen a third time. 13…. It seems
          to me that a targeted and limited Rule 2004 Exam would be the more appropriate
          way to get to the bottom of why Exhibit A ever happened. 14

  13
          See Adv. Pro. Dkt. 11, at 2:7-20.

  14
          Id., at 3:8-11.

                                                  16
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 17 of
                                        27




          60.      In response to Anonymous 4811 Lender’s counsel’s continued objection to WC

  4811’s efforts to investigate the circumstances of the widespread unauthorized circulation of the

  NewQuest False Marketing Blast, the Court observed “I mean, somebody running around spoiling

  the market for the assets before you’ve even gotten your feet on the ground in the bankruptcy case,

  that’s a pretty serious matter. That goes to the bankruptcy estate and I think that a 2004 Exam is

  perfectly appropriate to get to the bottom of it.”15 Accordingly, the Court ordered Hardeman to

  appear for a Rule 2004 examination.

          61.      At his Rule 2004 examination, Hardeman acknowledged that he had spoken to Jack

  Weiss regarding his acquisition of the 4811 Loan and instructed him to gauge the market for the

  4811 Property:

              Q.· ·So when 4811 SOCO, LP, bought the loan, did you tell Jack Weiss that
          you had bought the loan on 4811?
              A.· ·Yes.
                                            *        *       *
              Q.· ·Okay.· So did you tell Jack Weiss that you owned the note?
              A.· ·I did.
              Q.· ·And did you tell him to try to see what the market would pay for such a
          property? ·
              A.· ·Well, that was the gist of it, of just asking him to do a little drive-by and
          give me his opinion.16

          62.      Notably, while Bracewell repeatedly stated on the record that he does not represent

  Hardeman, the overwhelming majority of the improper objections to counsel’s questions came

  from Bracewell and not Hardeman’s counsel.17 Further, Bracewell purported to assert attorney-




  15
          Id., at 5:9-13.

  16
          See In re: WC 4811 South Congress, LLC, Case No. 20-11105-tmd, Dkt. No. 17-7, 25:18-20, 26:3-9.
  17
          Id., at 30:6-8; 43:20-23; see also 12:24, 25:4, 30:6-8, 30:25-31:8, 31:24, 33:22-23, 36:16, 38:1-3, 39:2-7,
  39:14-17, 42:20-22, 43:12-15, 45:4-17, 46:25-47:1, 49:24-50:1, 50:8-12, 58:23-59:1, 61:4-8, 65:16-17,66:3-22.


                                                          17
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 18 of
                                        27



  client privilege18 on behalf of Hardeman and instructed him not to answer a number of questions.19

  C.      The Hardeman Co-Conspirators Conspire to Secure
          an Unfair Advantage in the Bankruptcy Proceedings

          63.      Shortly after the WC Debtors’ Chapter 11 filings, the Hardeman Co-Conspirators

  began aggressively projecting to the marketplace that their acquisition of the Targeted Properties

  is a foregone conclusion. Specifically, the Hardeman Co-Conspirators have informed the WC

  Debtors’ lenders, joint venture partners and other business associates that, “within the coming

  weeks,” they intend to file a motion to consolidate the WC Debtors’ Bankruptcy Cases and

  simultaneously seek the appointment of a single receiver/trustee – Gregory Milligan (“Milligan”)

  – to assume control over the finances and affairs of all four properties and/or debtors.

          64.      According to the Hardeman Co-Conspirators, Milligan is aware of Hardeman’s

  intentions and once he is appointed, has agreed to facilitate the sale of the Targeted Properties to

  the Anonymous Lender Defendants through his receivership appointment.

          65.      Upon learning of the Hardeman Co-Conspirators’ scheme, Mr. Paul filed a

  confidential “Request to Investigate” with the Travis County District Attorney’s Office detailing

  the parties’ roles in the conspiracy to defraud the WC Debtors of their equity in the Targeted

  Properties. According to the District Attorney’s Office, the Request to Investigate was referred

  the Office of the Attorney General for further investigation.

          66.      On October 27, 2020, counsel to the WC Debtors received an email from the Court,

  indicating that it had received an ex parte communication “from a party in some of the Nate Paul

  cases,” and that the Court was making it available to all other parties. To the WC Debtors’ surprise,

  a copy of Mr. Paul’s confidential Request to Investigate was attached to the email. To the WC


  18
          Id., at 33:1-7, 40:16-17, 56:22-25, 62:25:63-4.
  19
          Id., at 38:1-3, 39:2-5, 43:3-6, 43:20-23.

                                                            18
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 19 of
                                        27



  Debtors’ further surprise, approximately 40 attorneys that have appeared as counsel of record for

  any party in any proceeding pending before this Court were copied on the email, including cases

  unrelated to the WC Debtors or the Targeted Properties.

          67.      Notably this improper ex parte communication to the Court was sent by Rhonda

  Mates, who is current counsel of record to Milligan state court proceedings of affiliates of the WC

  Non-Debtors.

          68.      Upon information and belief, following Ms. Mates’ ex parte communication, the

  Request to Investigate was leaked to the press and was picked up by multiple news publications

  statewide.20

          69.      On recorded call on October 29, 2020, two days after Ms. Mates’ improper ex parte

  communication, Hardeman reached out to Alan Nalle, the principal of a lender to an unrelated

  affiliate of the WC Debtors. As recounted in this call with Alan Nalle, Hardeman affirms his

  scheme for the Anonymous Lenders:

          Nalle:           But you did tell me, when we talked the second time, you did tell
                           me that your Houston lawyers had some mechanism whereby they
                           were gonna get the receiver for the bankrupt properties, the, the
                           Mitte receiver, appointed to be the receiver for the bankrupt
                           properties.

          Hardeman:        The bankruptcy judge…and I can’t even think of his name right
                           off…he appoints the receiver, and from my understanding, it is this
                           guy Milligan, and he’s from Austin. Where the bankruptcy judge, at
                           least temporarily right now, is living in Houston because his wife is
                           in some kind of treatment down there. But I can tell you, he has had
                           it with Nate, he sees through all this shit about these bankruptcies
                           just kicking the can down the road, putting it off.

          Nalle:           Let me ask you this, is the bankruptcy judge going to appoint
                           Milligan to be the receiver for all of these bankrupt properties?

          Hardeman:        That’s what I understand. And he’s going to consolidate them into

  20
           See, e.g., https://www.dallasnews.com/news/politics/2020/10/28/developer-linked-to-texas-ag-ken-paxton-
  says-loan-holders-judge-conspired-to-steal-his-properties/ (last visited Nov. 21, 2020).

                                                        19
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 20 of
                                        27



                         one case.

          70.    It therefore appears that the Hardeman Co-Conspirators are projecting to the

  marketplace that not only is this Court aware of the conspiracy, but it has agreed to play a critical

  role in the scheme to deprive the WC Debtors of their substantial equity in the Targeted Properties.

  Specifically, the Hardeman Co-Conspirators assert that this Court is aware of Anonymous Lender

  Defendants’ forthcoming consolidation motion and has agreed in advance that it will be granted.

  D.      The Hardeman Co-Conspirators Ongoing Campaign to Disparage
          the WC Debtors in the Marketplace to Chill Competing Offers for the Targeted
          Properties

          71.    To chill the market for the Targeted Properties, Hardeman, Bayne, Riley and the

  Anonymous Lenders have continued to disparage the WC Debtors, their principals and affiliates

  to the marketplace.

          72.    For example, on September 17, 2020 call, real estate broker Dani Tristan

  (“Tristan”) inquired if Hardeman was interested in making an offer on the Teakwood Property.

  Rather than correcting Tristan and informing him that Anonymous Teakwood Lender had in fact

  acquired the Teakwood Loan nearly a month earlier, on August 21, 2020, Hardeman disparaged

  Mr. Paul to discourage Mr. Tristan from working on selling the property for a substantial amount

  more than the loan amount::

          Hardeman:      I can’t say too much, but let me tell you this: Nate is in a world of
                         hurt . . . The bankruptcy judge threw all of his bankruptcies out just
                         this week and remanded them back to the bankruptcy receiver, who
                         is here in Austin. And he’s going to let all of the foreclosures go
                         forward. And that note on Teakwood is way past due.

          Tristan:       Okay. Yeah I remember I thought it was tied to a bunch of other
                         properties, remember? I thought it was like 60-70 million bucks or
                         something, I can’t remember.

          Hardeman:      I don’t know about any numbers but good god is he ever in deep
                         shit. The foreclosure on 3rd and Congress is going to get to go


                                                   20
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 21 of
                                        27



                           forward, the foreclosure on 99 Trinity there on First Street, that’s
                           going to go forward. This whole thing, this bankruptcy judge said
                           ‘Nate, you’ve made every excuse in the world, you’ve missed every
                           deadline, I’m fed up with it, it’s over,’ and tossed it out and said the
                           receiver can now move forward on all these things.

          73.    This representation is littered with false and intentionally misleading statements.

  Hardeman intentionally conflated the WC Debtors Bankruptcy Cases, which remain pending, with

  Chapter 11 bankruptcy proceedings that were concluded and have no connection to the WC

  Debtors or the Targeted Properties, and certainly not to WC Teakwood.

          74.    Upon information and belief, in conflating the WC Debtors’ Bankruptcy Cases with

  concluded proceedings relating to separate properties, Hardeman intended to mislead Tristan to

  concluding that Targeted Properties had already been sold or would imminently be sold in non-

  judicial foreclosure proceedings, rather than otherwise being available for purchase in open and

  transparent sales processes..

          75.    Upon information and belief, Hardeman’s false and misleading statements to

  Tristan are but one example of the Hardeman Co-Conspirators’ widespread disparagement of the

  WC Debtors or their representatives to market participants.

          76.    Rather, Hardeman’s disparaging statement was part of the Hardeman Co-

  Conspirators’ concerned efforts to tarnish the WC Debtors’ standing and damage their business

  relationships for the purposes of depriving the WC Debtors of opportunities to secure alternative

  financing; deterring real estate owners, developers and investors from making competing offers

  for the Targeted Properties; and to secure an unfair advantage for the Anonymous Lender

  Defendants in the WC Debtors’ Bankruptcy Cases and otherwise intentionally frustrate their

  ability to reorganize.

                                    AS AND FOR A FIRST CLAIM
                                         (Civil Conspiracy)


                                                     21
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 22 of
                                        27




          77.    WC Teakwood repeats and re-alleges each and every allegation contained in the

  preceding paragraphs as if fully set forth herein.

          78.    A civil conspiracy exists between two or more of the Hardeman Family Defendants,

  Anonymous Teakwood Lender, Bayne and/or Riley to: (a) unlawfully obtain an unfair advantage

  in the Teakwood bankruptcy proceedings; (b) unlawfully interfere with WC Teakwood’s efforts

  to obtain alternative financing, to reorganize in the bankruptcy, or to pursue a sale of the Teakwood

  Property on market terms; and (c) disparaging WC Teakwood to Bancorp, falsely claiming that it

  was on the verge of financial ruin and thereby creating confusion, antagonism between WC

  Teakwood and Bancorp to induce Bancorp to sell the Teakwood Loan.

          79.    There was a meeting of the minds among the Hardeman Family Defendants,

  Anonymous Teakwood Lender, Bayne and/or Riley as to all aspects of their conspiracy.

          80.    The Hardeman Family Defendants, Anonymous Teakwood Lender, Bayne and/or

  Riley have engaged in one or more unlawful acts in furtherance of their conspiracy including,

  without limitation: (a) publicizing a false narrative to Bancorp that WC Teakwood, its principal

  and affiliates were on the verge of financial ruin to induce it to sell the Teakwood Loan to

  Anonymous Teakwood Lender; (b) conspiring to proceed with a non-judicial foreclosure sale of

  the Teakwood Property in violation of government emergency order, including Executive Order

  GA-28; (c) projecting to the marketplace that the Teakwood Property will be sold in a rigged

  foreclosure or bankruptcy auction process favoring Anonymous Teakwood Lender; and (d)

  publicizing to the marketplace that the Court is aware of and on board with the Hardeman Family

  Defendants, Anonymous Teakwood Lender, Bayne and/or Riley’s conspiracy.

          81.    By virtue of the Hardeman Family Defendants, Anonymous Teakwood Lender,

  Bayne and/or Riley’s participation in a civil conspiracy, each of them is jointly and severally liable


                                                   22
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 23 of
                                        27



  for all acts taken by any of them in furtherance of the conspiracy.

           82.   WC Teakwood has sustained damages proximately resulting from the unlawful acts

  of the Hardeman Family Defendants, Anonymous Teakwood Lender, Bayne and/or Riley in

  amount to be determined at trial.

                               AS AND FOR A SECOND CLAIM
                 (Tortious Interference with Prospective Contractual Relations)

           83.   The WC Debtors repeat and re-allege each and every allegation contained in the

  preceding paragraphs as if fully set forth herein.

           84.   WC Teakwood and Bancorp were engaged in good faith negotiations toward a

  modification of the Teakwood Loan Agreement immediately before to Hardeman, Riley and/or

  Bayne approached Bancorp concerning a potential sale of the Teakwood Loan.

           85.   There was a reasonable probability that WC Teakwood and Bancorp would have

  entered into a modification of the Teakwood Loan Agreement but for Hardeman, Riley and/or

  Bayne’s interference in WC Teakwood’s lending relationship with Bancorp.

           86.   Hardeman, Bayne and/or Riley intentionally and maliciously intervened in WC

  Teakwood and Bancorp’s prospective contractual relations.

           87.   Hardeman, Riley and/or Anonymous Teakwood Lender have engaged in

  independently tortious or unlawful acts with the conscious desire to prevent WC Teakwood and

  Bancorp from entering into a contractual loan modification, including disparaging WC Teakwood

  to Bancorp

           88.   In interfering with WC Teakwood’s lending relationship with Bancorp, Hardeman,

  Bayne and/or Riley acted with the knowledge that their interference was certain or substantially

  likely to prevent WC Teakwood and Bancorp from entering into a modification of the Teakwood

  Loan..


                                                   23
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 24 of
                                        27



          89.    No privilege or justification existed for Hardeman, Bayne and/or Riley’s

  disparagement of WC Teakwood or their interference in WC Teakwood’s negotiations with

  Bancorp concerning a potential modification of the Teakwood Loan.

          90.    As a result of Hardeman, Riley and/or Anonymous Lender Defendants’

  interference with WC Teakwood and Bancorp’s loan modification negotiations, WC Teakwood

  has sustained damages in an amount to be proven at trial.

                                 AS AND FOR A THIRD CLAIM
                           (Business Disparagement/Defamation Per Se)

          91.    WC Teakwood repeats and re-alleges each and every allegation contained in the

  preceding paragraphs as if fully set forth herein.

          92.    Hardeman, Bayne, Riley and/or Anonymous Teakwood Lender have widely

  disseminated false, materially misleading and disparaging statements concerning WC Teakwood,

  its principal and affiliates to the marketplace including: (a) in an effort to induce Bancorp to sell

  the Teakwood Loan, Hardeman, Bayne and/or Riley represented that WC Teakwood was on the

  brink of financial ruin and that absent a sale of the Teakwood Loan, Bancorp was exposing itself

  to imminent risk of loss; (b) to secure an unfair advantage in the Teakwood bankruptcy proceeding,

  Hardeman, Bayne, Riley and/or Anonymous Teakwood Lender has widely publicized to the

  marketplace that the Teakwood Property will be sold in a corrupt bankruptcy auction process that

  is hopelessly rigged in favor of Anonymous Teakwood Lender; and (d) that the Court is aware of

  and on board with Hardeman, Bayne and Riley’s scheme and intends to allow the process to go

  forward.

          93.    Hardeman, Bayne, Riley and/or Anonymous Teakwood Lender intentionally and

  maliciously published such false and misleading statements for the purpose of harming WC

  Teakwood, its principal and affiliates to intentionally interfere with their business and business


                                                   24
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 25 of
                                        27



  relationships without privilege or justification.

          94.    Hardeman, Bayne, Riley and/or Anonymous Teakwood Lender’s disparaging

  statements were peculiarly harmful to the WC Debtors in that they suggest that the WC Debtors

  or their principal has engaged in unlawful or criminal conduct.

          95.    Such statements are defamatory per se and are therefore actionable.

                               AS AND FOR A FOURTH CLAIM
                     (Equitable Subordination Pursuant to 11 U.S.C. § 510(c))

          96.    WC Teakwood repeats and re-alleges each and every allegation contained in the

  preceding paragraphs as if fully set forth herein.

          97.    As detailed above, the Hardeman Family Defendants, Anonymous Teakwood

  Lender, Bayne and/or Riley have engaged and continue to engage in grossly inequitable conduct

  by, among other misconduct: (a) falsely claiming that WC Teakwood was on the brink of financial

  devastation in order to pressure Bancorp to sell the Teakwood Loan; (b) falsely projecting to the

  marketplace that the Teakwood Property will be sold in a corrupt bankruptcy auction process; and

  (c) widely publicizing to the marketplace that the Court is aware of Hardeman, Bayne, Riley

  and/or Anonymous Teakwood Lender’s scheme to defraud WC Teakwood of its substantial equity

  in the Teakwood Property; (d) interfering with the WC Teakwood’s exclusive right to control the

  day-to-day operations of the Teakwood Property, causing confusion, resentment and mistrust

  between WC Teakwood, on the one hand, the Teakwood Property tenants and property-level

  vendors, on the other; and (e) disparaging the WC Debtors and their principal to the WC Debtors’

  current and prospective lenders, investors and joint venture partners, claiming that and conspiring

  to obtain an unfair advantage in the WC Bankruptcy Cases.

          98.    The Anonymous Lender Defendants’ inequitable conduct has caused injury to the

  WC Debtors, their Estates and the WC Debtors’ other creditors and has conferred an unfair


                                                      25
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 26 of
                                        27



  advantage on the Anonymous Lender Defendants.

          99.    Equitable subordination of any claim that has been or will be filed by the

  Anonymous Lender Defendants is not inconsistent with the provisions of the Bankruptcy Code.

          100.   As a result of Anonymous Lender Defendants’ inequitable conduct, any and all

  proofs of claims filed by the Anonymous Lender Defendants should be equitably subordinated

  pursuant to 11 U.S.C. § 510(c).

          WHEREFORE, WC Plaintiffs respectfully request that the Court enter Judgment:

          (a) On the WC Debtors’ First Claim for Civil Conspiracy, money damages in an amount
              to be proven at trial;


          (b) On WC Teakwood’s Second Claim for Tortious Interference with Prospective
              Contractual Relations, money damages in an amount to be proven at trial;


          (c) On WC Teakwood’s Third Claim for Business Disparagement/Defamation Per Se,
              money damages in an amount to be proven at trial;

          (d) On WC Teakwood’s Fourth Claim for Equitable Subordination pursuant to 11 U.S.C.
              § 510(c), equitably subordinating any claims filed by or to be filed by Anonymous
              Teakwood Lender.

          (e) Granting WC Teakwood an award of its costs and expenses incurred in commencing
              and prosecuting this action, including reasonable attorneys’ fees; and

          (f) Granting WC Teakwood such other and further relief as the Court deems just and
              proper.




                                               26
  5565876.3
20-01061-tmd Doc#8 Filed 11/23/20 Entered 11/23/20 22:02:31 Main Document Pg 27 of
                                        27



  DATED: November 23, 2020

                                             Respectfully submitted,

                                             FISHMAN JACKSON RONQUILLO PLLC

                                               /s/ Mark H. Ralston
                                             Mark H. Ralston
                                             State Bar No. 16489460
                                             Fishman Jackson Ronquillo PLLC
                                             Three Galleria Tower
                                             13155 Noel Road, Suite 700
                                             Dallas, TX 75240
                                             Telephone: (972) 419-5544
                                             Facsimile: (972) 4419-5500
                                             E-mail: mralston@fjrpllc.com

                                             PROPOSED COUNSEL FOR DEBTOR
                                             4811 SOUTH CONGRESS, LLC




                                        27
  5565876.3
